UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6758


AARON S. PRETTY, JR.,

                  Petitioner - Appellant,

             v.

DAVID MITCHELL, Superintendent of Mountain View Correctional
Institution; STATE OF NORTH CAROLINA,

                  Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:09-cv-00140-WO-PTS)


Submitted:    June 18, 2009                  Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron S. Pretty, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aaron    S.    Petty,     Jr.,      seeks    to     appeal      the     district

court’s    order       accepting      the     recommendation         of    the    magistrate

judge    and    dismissing      without       prejudice      his     28       U.S.C.    §   2254

(2006)    petition       as    successive.         The     order    is     not    appealable

unless    a    circuit       justice     or     judge      issues    a     certificate        of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                     A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).        A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims    by    the     district      court       is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Pretty has

not     made    the    requisite       showing.            Accordingly,          we    deny   a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the      appeal.         We     dispense       with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      DISMISSED

                                               2